Citation Nr: 0214949	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.G.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 until 
December 1977, and from January 1984 until January 1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1997 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) which denied service connection for an acquired 
psychiatric disorder.

This case was remanded by a decision of the Board dated in 
December 1998.  Development having been completed, the case 
has been returned to the Board for further appellate review.  

The Board notes that the veteran appears to be claiming 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder under 38 U.S.C.A. 
§ 1151 as the result of a sexual assault while hospitalized 
at a VA facility after service.  To the extent that this is 
the case, the Board points out that such a claim has not been 
properly developed for appellate review and is referred to 
the RO for additional consideration.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. A chronic acquired psychiatric disorder was not 
demonstrated in service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1997 rating 
action, and were provided a Statement of the Case dated June 
1996, and two Supplemental Statements of the Case dated May 
1997 and November 2000, as well as a Board Remand dated 
December 1998.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded an examination during the 
course of this claim, dated August 2000.  Finally, the Board 
has provided information concerning the change to 38 C.F.R. 
§ 3.304(f), and offered her an opportunity to provide 
pertinent evidence.  A response has been received and 
considered herein.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim. 
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.



The Law

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a), 3.306(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).

Pertinent regulation also provides that service connection 
for PTSD requires (i) medical evidence diagnosing PTSD, (ii) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and (iii) credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§ § 3.307, 3.309 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When a disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Facts

Service medical records from the veteran's first period of 
service show that upon examination in December 1977 for 
Chapter 8 separation from active duty, the veteran denied any 
symptoms of a psychiatric nature.  It was noted at that time 
that she was 14 to 16 weeks pregnant.  Her DD-214 from that 
period of service noted the reason for discharge as 
pregnancy/childbirth.

The veteran was seen in October 1986 for a disorder not 
pertinent to this appeal where it was noted that there was 
also evidence of situational anxiety.  It was recommended 
that a thyroid medication be halted and resumed a week later.  
She was seen in the mental health clinic six days later, 
coincident with the date of her separation examination, where 
it was recorded that she had a history of hyperprolactinemia, 
probably secondary to hypothyroidism, and had been very 
depressed for the past four months.  A history was provided 
to that effect that the veteran had had several months of 
severe intermittent depressive feelings and anger about an 
inability to get answers relating to her condition, and 
feelings of being passed over for promotion in the military, 
despite having nine years of experience.  It was noted that 
she felt irritable and nervous, had aches and pains 
everywhere, tremors of the hands, amenorrhea for five months, 
a weight gain of 40 pounds despite decreased appetite, no 
energy, growth of facial hair, dry skin, tearfulness, and 
difficulty concentrating.  It was additionally reported that 
she had had reduction mammoplasty and that her breasts were 
beginning to enlarge again.

On mental status examination, the appellant was observed to 
have findings which included a slightly sad affect mixed with 
anger, but appropriate to content.  Thought processes were 
logical and goal directed.  She was noted to be oriented with 
good attention span, and judgment and insight were good.  
Following evaluation, impressions were rendered of adjustment 
disorder with depressed mood secondary to uncertainty and 
anger related to recent medical condition and possible 
consequences on health in the future with separation pending.  
The examiner provided a second impression indicating that 
there was an uncertain biologic contribution to 
"nervousness" including insomnia, depression, weight gain, 
amenorrhea, cushingoid appearance and skin and hair changes 
for which an endocrinology disorder should be ruled out.  A 
third impression was recorded that there was increased 
prolactin, and thyroid function studies and consultation with 
endocrinology were indicated for further evaluation.  

Upon examination in October 1986 for separation from service, 
the veteran listed numerous complaints, including depression 
and recent nervousness with breaking out in rashes, not 
wanting to be around people, and easy crying.  The examining 
official noted on the separation examination report that the 
veteran had an anxiety depression reaction, but that there 
was no evidence of psychosis. 

The post service record reflects that the veteran was 
afforded a VA compensation and pension examination in March 
1987 for a claim not pertinent to this appeal and indicated 
in her current complaints that she was very nervous and 
breaking out in rashes, and that she was experiencing 
depression and excessive worry.  No psychological evaluation 
was performed at that time.  The examiner did state, however, 
that there was a normal nervous system.  The appellant 
subsequently underwent another VA examination in July 1989 
for disability unrelated to this appeal and wrote that she 
had symptoms which included emotional stress, depression, 
shaking of the hands, crying spells, inability to control her 
emotions with a bad temper.  No psychological evaluation was 
performed at that time. 

VA clinic records dated between June and July 1995 reflect 
that the appellant was admitted for depressive symptoms of 
one year's duration.  She reported a depressed mood, anxiety, 
increased sleep and appetite, decreased concentration, 
anhedonia, and feelings of worthlessness, hopelessness and 
helplessness.  It was noted that she was unable to hold a 
job, and was currently separated from her husband who was 
living with another woman.  She reported a poor relationship 
with her 17 year old son and her stepfather.  The veteran 
related that she did not want to wake up and expressed a 
desire to "O.D." if she could obtain stronger medication.  
Her mother revealed that the veteran indulged in excessive 
alcohol use.  It was noted that she repeatedly made self-
derogatory comments.  Upon evaluation in June 1995, 
assessments of major depressive episode with atypical 
features versus depressive episode due to general medical 
condition, rule out anxiety disorder, rule out dependent 
personality disorder and rule out borderline personality 
disorder were rendered.  Upon discharge from hospitalization 
in July 1995, pertinent diagnoses of major depressive episode 
and rule out dependent personality disorder were rendered.  
She was prescribed medications which included Prozac and 
Vistaril.  

VA outpatient clinic notes dated between July and October 
1995 show continuing follow-up, treatment and medication 
management for psychiatric disability characterized as major 
depression, anxiety, bipolar disorder and a panic disorder.  
The appellant's VA treating physician wrote in October 1995 
that she was currently under treatment at the Durham [NC] 
VAMC Women's Health Center for a bipolar disorder which had 
required hospitalization between June and July 1995 for 
depression secondary to her manic depressive illness, and was 
being treated with lithium to target her mood disorder 
symptoms.  It was added that "[i]t is our understanding that 
Ms. Lucas served approximately twelve years in the Army and 
developed depressive and mood symptoms while in the military, 
although her bipolar diagnosis became clinical more recently. 

The veteran's stepfather wrote in October 1995 attesting to 
her aberrant and erratic behavior and inability to hold a job 
due to symptoms which included lack of concentration, 
nervousness, frustration and depression.  He stated that she 
had lived with him and his wife for a good part of the time 
since leaving the army, had had problems controlling her 
finances and keeping a job, never holding one for more than 
three or four months at a time.  He related that she had 
gotten worse during the last two years.  

Subsequently received were private clinical records dated 
between 1988 and 1991 which reflected no complaints and 
treatment for psychiatric symptomatology, although it was 
recorded in May 1991 that she had trouble sleeping.  

The appellant was hospitalized a VA facility between June and 
November 1996 with complaints that she needed help with her 
substance abuse.  It was reported that she was residing with 
her mother and 18 year old son, and that she drank and used 
cocaine on binges.  She related that she fell "into a 
slump" if she did not use drugs, and said that her last use 
of such was approximately one week prior to admission.  It 
was noted that she also endorsed such symptoms as marginal 
sleep, poor appetite, hopelessness, feelings of low self-
worth, fatigue and poor concentration.  During the course of 
hospitalization, it was felt that the veteran did not exhibit 
any symptoms of psychosis or major mood disorder symptoms, in 
particular, hypomania or major mood disorder/depression.  It 
was reported that she was therefore not treated for such and 
was not started on any medication for depression.  It was the 
opinion of staff that the veteran's mood fluctuation was 
primarily related to her personality structure.  She was 
subsequently accepted at the domiciliary for continued 
substance abuse treatment, support in stabilizing sobriety, 
and help coping with depressive symptoms and residuals of 
recent and remote sexual trauma.  It was noted that this 
required her to postpone some pending legal shoplifting 
charges.  She was provided referrals to the psychiatry 
service for medical management of symptoms, as well as to the 
mental health clinic for treatment of sexual abuse and 
trauma.  She actively participated in group therapy and 
related that during the course of her current 
hospitalization, she was raped by a patient in the facility.  
At the time of discharge, it was indicated that she had 
improved and had been drug-free since June 1996.  She was 
discharged to her mother's home with diagnoses of major 
depression, recurrent, dysthymic disorder and cocaine 
dependency, in remission. 

The veteran was afforded a VA psychological evaluation for 
compensation and pension purposes in January 1997.  A 
detailed background history was obtained, to include a 
reported sexual assault in 1974 while stationed at Fort 
Benjamin Harrison.  She stated that while walking down a dark 
street, she was physically assaulted and raped by a lone 
male.  She said that he did not threaten her life and did not 
physically harm her beyond forcing himself on her, but that 
she was quite frightened and did not divulge this to her 
company commander until two days later.  She related that she 
did not inform anyone earlier because her attacker told her 
not to tell anyone or he would come back and harm her.  She 
stated that he told her he knew who she was and could easily 
come back to hurt her.  The appellant said that she was 
subsequently offered the opportunity to be transferred to a 
base near her home as opposed to an imminent assignment in 
Europe, and that she had heard no more about the 
investigation.  She stated that she gradually put the 
incident behind her and had blocked it out.  The veteran 
related that she now felt that the incident had hurt her 
deeply and had had a delayed effect upon her.  She also 
stated that traumatic memories while in the military also 
included constant humiliation and embarrassment in front of 
her peers by her company commander who harassed her 
emotionally, and who occasionally made derogatory sexual 
remarks as well.  She also related that a peer platoon leader 
within her company was having a sexual relationship with one 
of her troops and that she felt that her company commander 
treated her badly because he learned she had encouraged her 
soldier to report the affair.  She was of the opinion that 
the unfair treatment that she received in the military 
combined with the delayed impact of the rape occurring during 
her first enlistment had destroyed her ability to function 
adequately.  

The appellant was given a battery of psychological testing 
subsequent to which it was determined that the results failed 
to confirm a diagnosis of post-traumatic stress disorder.  
Diagnostic impressions of major depression, recurrent, with 
atypical features and avoidant traits were rendered.  

The veteran was subsequently afforded a VA psychiatric 
examination in January 1997 whereupon previously reported 
social and military history was summarized and recited.  A 
diagnosis of major depression, recurrent, was rendered.

The RO requested information from the Department of the Army 
regarding the veteran's alleged sexual assault in a letter 
dated in February 1997.  In a response received in March 
1997, it was advised that a search of the Army criminal file 
indexes revealed no information pertaining to the incident as 
reported by the veteran.  The RO was informed, however, that 
the appellant was listed as the victim for the offense of 
larceny and wrongful destruction of private property, and was 
listed as the subject for the offense of making a false 
writing.  

VA outpatient clinic notes dated between June and July 1998 
reflect continuing treatment for complaints and symptoms 
diagnosed as severe anxiety, panic attacks and PTSD.

The veteran presented testimony in June 1998 before a Member 
of the Board sitting at Washington, DC essentially 
reiterating previous statements and writings in the record to 
the effect that she had been mentally and emotionally abused 
and harassed by her superiors up until the time of her 
discharge in 1987.  She stated that she had also been 
sexually assaulted in service and had begun experiencing 
depression, bad dreams and nightmares after that incident.  
She said that she reported the assault but that nothing had 
done, including referral for psychiatric intervention, except 
that she had seen a chaplain.  The appellant related that she 
was sent to a station close to her home, got married to an 
old boyfriend, had a child and tried to put the incident 
behind her.  She stated that she re-enlisted as an officer 
after completing college because she loved the Army.  She 
indicated that after her second discharge, she continued to 
experience the same symptoms of anxiety and depression as she 
had during the latter part of active duty.  She related that 
she was not treated for psychiatric disability but was sent 
to an endocrinologist instead.  The veteran's mother 
testified that after coming to live with her in approximately 
1990, she had had a steady downhill course with worsening 
depression.  

Received at her personal hearing was a copy of the veteran's 
official military personnel file dating from 1982 showing 
that she commendably performed her duties until between 
August 1986 and January 1987, when it was noted that she had 
become handicapped by health problems.  It was recorded that 
such problems prevented her from reaching her full potential 
and that this, coupled with a lack of proper training as a 
junior lieutenant had made her unqualified for advancement at 
that time.  

Pursuant to Board remand of December 1998, the appellant was 
afforded a VA examination for compensation and pension 
purposes in August 2000.  It was noted that her claims file 
was reviewed prior to the completion of the examination.  The 
veteran recited pertinent background relating to her mental 
health history, but it was found that she was not a good 
historian.  She indicated that she had been depressed since 
leaving the service but had not sought any treatment prior to 
a breakdown in 1994, even though a doctor had told her at 
discharge from active duty that she would need future help.  
The veteran stated she had been "clean" since 1994 and 
sober since 1999 when she got out of the hospital.  She 
related that she felt depressed, slept a lot and did not have 
any interests.  It was noted that she had last worked as a 
waitress some six months before, but as she had a labile 
mood, she had become irritated and angry and quit.  

The appellant reiterated her account of being raped while 
hospitalized in 1997 or so, and related that she had 
nightmares, was anxious, frightened all the time and easily 
startled.  It was noted that she did not discuss any other 
situations that would qualify as traumatic experiences that 
involved loss of life, threatened loss of life, or physical 
injury which might entail a response of intense fear, 
helplessness or horror.

The examiner presented a detailed and comprehensive review of 
the clinical record followed by a mental status examination.  
Diagnoses on Axis I were depression, not otherwise specified, 
anxiety disorder, not otherwise specified, post-traumatic 
stress disorder and polysubstance abuse in remission.  An 
Axis II diagnosis of personality disorder, not otherwise 
specified, was rendered.  

The examiner commented that the veteran had severe Axis I 
diagnoses that aggravated each other, and that one could not 
separate the degree of impairment from any one disorder, 
including the personality disorder.  It was opined that her 
acquired psychiatric disorder was not causally or 
etiologically related to her active service in the military.  
The examiner further found that any acquired psychiatric 
disorder was not causally or etiologically related to her 
service-connected idiopathic prolactinemia with breast 
enlargement, status post reduction mammoplasty or 
hypothyroidism, and that service-connected disability did not 
aggravate a nonservice-connected psychiatric disability.  The 
veteran was determined not to be competent for VA purposes.  

Subsequently received was the report of a psychiatric 
evaluation conducted by the North Carolina Disability 
Determination Services in September 1995.  The veteran 
rendered a history of having had psychiatric difficulty since 
leaving service.  Following a comprehensive background 
history, review of symptoms and mental status examination, it 
was the examiner's opinion that she showed definite symptoms 
of depression, to include crying, withdrawing, feelings of 
hopelessness, worthlessness, suicidal ideation as well as 
high anxiety and a degree of combativeness.  It was found 
that some period of manic behavior was described and that she 
was currently diagnosed as having a mixed bipolar disorder 
with psychotic features.  It was added that if she were to be 
awarded benefits, they needed to be managed for her. 

The discharge summary from a period of VA hospitalization in 
June 1999 was received showing that the appellant was brought 
into the emergency room in a fetal position after displaying 
evidence of decompensation, particularly over the prior two 
weeks.  A detailed medical and social history was recited.  
She was treated with medication and participated in therapy 
with improvement noted.  Pertinent diagnoses upon discharge 
were depressive disorder, not otherwise specified, PTSD, 
panic disorder, cocaine dependence, alcohol dependence, and 
borderline personality disorder.  

The veteran's attending VA physician wrote in January 2000 
that she was being treated for bipolar affective disorder and 
borderline personality disorder.  The appellant was 
readmitted to a VA facility in November 2001 with suicidal 
ideation.  Among other things, she related that she had 
become more depressed since the September 11th terrorist 
attacks, but that at other times, she had felt euphoric, with 
racing thoughts, spending indiscretions, distractibility and 
inflated self esteem.  A comprehensive clinical report was 
provided.  The veteran was treated with medication and 
received extensive work-up for various physical disorders.  
Improvement was noted.  Pertinent discharge diagnoses were 
PTSD, depressive disorder, not otherwise specified, alcohol 
abuse, cocaine abuse, in remission, and borderline 
personality disorder. 

In a statement received September 2002 from the veteran, she 
indicated that she was assaulted in 1977 or 1978, while in 
service, when a man jumped out of the bushes, grabbed her by 
the throat and raped her, and ran away.  The veteran 
indicated that she reported this incident to her commander, 
and talked to the Chaplain, who called the commanding 
officer.  The commanding officer offered to switch her orders 
with another soldier.  The veteran also reported that she had 
a mixed child from that rape.

Analysis

Taking into account all relevant evidence, the Board finds 
that the service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  In this regard, the 
Board notes in particular the opinions contained in an August 
2000 report of VA examination, which found that, although the 
veteran suffered from PTSD, there was no relationship between 
service or any service-connected disability and the veteran's 
current psychiatric symptomatology.  The Board notes that 
service medical and personnel records during the veteran's 
original period of service from February 1976 to December 
1977, the period in which the veteran alleges that this rape 
took place, contain no mention of this incident, and no 
mention of any treatment for any psychiatric disorder.  

The Board does recognize that the veteran was diagnosed in 
October 1986, just prior to separation from her second period 
of service, with an adjustment disorder with depressed mood, 
secondary to uncertainty and anger related to her recent 
medical condition and possible consequences on her health in 
the future with separation pending, and an anxiety depression 
reaction.  However, although the veteran reported being 
depressed and nervous in the report of a March 1987 VA 
examination, and reported being depressed and nervous in the 
report of a July 1989 VA examination, no psychiatric 
diagnosis was made during either of those examinations, and 
there is no indication that the veteran received treatment 
for psychiatric problems until June 1995, over eight years 
after separation from service, when the veteran reported 
depressive symptoms of one year's duration.  At that time she 
was diagnosed with major depressive episode and it was 
proposed to rule out borderline personality disorder.  Prior 
private clinical records dated from 1988 to 1991 show no 
treatment for any psychiatric disorder.  The veteran was not 
seen for any psychiatric disability again until June 1996 
when she requested help with substance abuse problems, and 
was diagnosed with major depression, recurrent, dysthymic 
disorder, and cocaine depression, in remission.  The Board 
finds this evidence sufficient to show that the veteran did 
not have any continuity of symptomatology subsequent to 
service, and that her adjustment disorder and anxiety 
depression reaction due to service discharge and medical 
problems were acute and transitory, and not related to her 
subsequent diagnoses of major depression, which were made 
many years after separation from service.

The Board also notes that recently, the veteran reported that 
her child was the product of this alleged rape, and that 
raising a "mixed" child had caused her great emotional 
strain.  However, the Board notes that the child's birth 
certificate clearly lists the father as being the veteran's 
husband at that time, and that her husband was of a different 
race than the veteran, which would account for the veteran's 
child being "mixed".  As there has never previously been 
any allegation in the record that the veteran's child was the 
product of rape, and as the record contains birth and divorce 
records that do not appear to question the parentage of the 
veteran's child in any way, the Board finds these recent 
statements of the veteran to be relevant to the issue of the 
probative value of the veteran's testimony.  The Board also 
notes that the veteran did not herself report that she had 
been raped in service until January 1997, two months after 
she alleged she was also raped while hospitalized in November 
1996.  Further, the veteran has submitted absolutely no 
evidence, to include things such as statements from fellow 
soldiers, to include her clergyman, commanding officer, or 
other person who might have been aware of her rape, and there 
is no other evidence in the veteran's record, to include such 
items as evidence of deterioration in work performance during 
her first period of service, during which the rape is alleged 
to have occurred, that would indicate that the veteran was in 
fact assaulted in service.  While the absence of such records 
is not necessarily dispositive as to the question of whether 
the veteran suffered an attack in service, the Board finds, 
considering all the evidence of record, and the probative 
value of the veteran's testimony, that there is insufficient 
evidence in the record for the Board to conclude that such an 
attack took place, and that the veteran suffers from a 
psychiatric disability, to include PTSD, as a result of this 
alleged rape, or due to any other service related incident.

Thus, the Board finds that the evidence of record tends to 
indicate that the veteran does not suffer from PTSD, or any 
psychiatric disorder, as a result of service, to include as a 
result of an alleged in-service rape.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

